Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Temnit Afework (Reg. No. 58,202) on January 25, 2022.
The application has been amended as follows: 
Claim 1 has been canceled.
Claim 2 has been amended as below:

2.	(CURRENTLY AMENDED) A display apparatus comprising: 
a reflection module having two reflectors facing each other; 
a camera configured to capture a first image while the camera is in a first position located at a rear of the reflection module and capture a second image while the camera is located in a second position away from the rear of the reflection module exposed to an outside of the display apparatus; 
a driver configured to move at least one of the camera and the reflection module; a controller configured to: 
determine whether there is a presence of a user based on the first image captured by the camera in the first position, and 
control the driver to move at least one of the camera and the reflection module so that the camera is located in the second position, based on the presence of the user being determined; and 
an inputter configured to receive a user input,
wherein the two reflectors facing each other are configured to guide light to the camera in the first position located at the rear of the reflection module so that the camera in the first position captures the first image,
wherein:
	the first image comprises a low-resolution image; and
	the second image comprises a high-resolution image.

In claim 3, line 1, the phrase “The display apparatus according to claim 1” has been changed to--The display apparatus according to claim 2--.
In claim 4, line 1, the phrase “The display apparatus according to claim 1” has been changed to--The display apparatus according to claim 2--.
In claim 5, line 1, the phrase “The display apparatus according to claim 1” has been changed to--The display apparatus according to claim 2--.
In claim 6, line 1, the phrase “The display apparatus according to claim 1” has been changed to--The display apparatus according to claim 2--.

In claim 8, line 1, the phrase “The display apparatus according to claim 1” has been changed to--The display apparatus according to claim 2--.
In claim 9, line 1, the phrase “The display apparatus according to claim 1” has been changed to--The display apparatus according to claim 2--.
In claim 13, line 1, the phrase “The display apparatus according to claim 1” has been changed to--The display apparatus according to claim 2--.
In claim 18, lines 1-3, the phrase “The display apparatus according to claim 1, wherein: the reflection module comprises two reflectors facing each other; and at least one of the two reflectors has a convex shape” has been changed to-- The display apparatus according to claim 2, wherein: at least one of the two reflectors has a convex shape --.
In claim 19, lines 10-11, the phrase “while the camera is in the second position” has been changed to-- while the camera is in the second position, 
wherein:
the reflection module comprises two reflectors facing each other; and
the two reflectors facing each other are configured to guide light to the camera in the first position located at the rear of the reflection module so that the camera in the first position captures the first image--.
	These changes will place this application in condition for allowance.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a display apparatus and method. Each independent claims identifies the distinct features: “a driver configured to move at least one of the camera and the reflection module; a controller configured to: determine whether there is a presence of a user based on the first image captured by the camera in the first position, and control the driver to move at least one of the camera and the reflection module so that the camera is located in the second position, based on the presence of the user being determined; and an inputter configured to receive a user input, wherein the two reflectors facing each other are configured to guide light to the camera in the first position located at the rear of the reflection module so that the camera in the first position captures the first image, wherein: the first image comprises a low-resolution image; and the second image comprises a high-resolution image”. References of record, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG U TRAN whose telephone number is (571)272-7358. The examiner can normally be reached M-F 10:00AM- 6:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. MILLER can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

January 29, 2022
/TRANG U TRAN/Primary Examiner, Art Unit 2422